DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between Invention I and Invention II as set forth in the Office action mailed on 07/09/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Invention I and Invention II is withdrawn.  Claims 19 and 20, directed to a manufacturing method, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments with respect to Poddar et al., (US 2013/0043970), in view of Fouquet et al., (US 2010/0148911) and further in view of Ho et al., (2010/0259909) 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, an apparatus comprising: 
an isolation laminate comprising: 
a dielectric core having opposite a-first and second surfaces; 
a first conductive layer over the first surface, the first conductive layer including a first transformer coil; 
a first dielectric layer on the first conductive layer; 
a first magnetic layer over the first conductive layer; 
a second conductive layer over the second surface, the second conductive layer including a second transformer coil; 
a second dielectric layer on the second conductive layer; 
a second magnetic layer over the second conductive layer; and
a third conductive layer over the first surface, the third conductive layer including
an electromagnetic interference (EMI) shield.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-11 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 12 recites, a packaged integrated circuit comprising: 
a leadframe having an isolation laminate die attach pad and first and second circuit die attach pads, wherein the isolation laminate die attach pad is isolated from the first circuit die attach pad; and 
an isolation laminate coupled to the isolation die attach pad, the isolation laminate comprising: 
a dielectric core having opposite first and second surfaces; 
a first conductive layer over the first surface, the first conductive layer including a first transformer coil; 
a first dielectric layer on the first conductive layer; 
a first magnetic layer over the first conductive layer; 
a second conductive layer over the second surface, the second conductive layer including a second transformer coil; 
a second dielectric layer on the second conductive layer; 
a second magnetic layer over the second conductive layer; and
a third conductive layer over the first surface, the third conductive layer including
an electromagnetic interference (EMI) shield.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 13-18 are allowed because each claim is directly or indirectly dependent of independent Claim 12.
Claim 19 recites, a method, comprising: 
forming a first conductive layer of a first surface of a dielectric core material having the first surface and an opposite second surface; 
forming a first transformer coil in the first conductive layer; 
forming a first dielectric layer on the first conductive layer; 
forming a first magnetic layer over the first transformer coil; 
forming a second conductive layer over the second surface; 
forming a second transformer coil in the second surface;
forming a second dielectric layer around the second transformer coil; 
forming a second magnetic layer over the second transformer coil; and
forming an electromagnetic interference shield over the first surface.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claim 20 is allowed because each claim is directly or indirectly dependent of independent Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
4/24/2021

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837